DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 3/12/2021 has been entered. Claims 8-27 are pending in the Application. New claims 21-27 have been added by the Applicant. Claims 1-7 have been canceled by the Applicant.
Claim Objections
Claim 24 is objected to because of the following informalities: in line 2, “and form friction fit” should be “and form a friction fit”.  Appropriate correction is required.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Grider et al., US 2018/0274768 A1 in view of Ganahl, US 10344924 B1, further in view of Cramer, US 2018/0058671 A1, and further in view of Miller, et al., US 2018/0102655 A1 .

Regarding claim 8, Grider discloses “A lighting device (Fig. 3B), comprising: a housing including a front wall (160, Fig. 3B), a back wall (130, Fig. 2), and at least one side wall between the front wall and the back wall (110 and 310, Fig. 3A and 3B) ; at least one light source (330, 
However, Grider does not disclose “at least one solar panel coupled to the at least one side wall of the housing; the solar panel being in electronic communication with the light source and the rechargeable battery;” “at least one magnet couple to or proximate the back wall for attaching the housing to an outermost wall of a second lighting device, an entirety of the back wall being planar and configured to abut the outermost wall of the second lighting device”, “the lighting device is configured to transfer power from the rechargeable battery to the second lighting device when the second lighting device is attached to the housing along the back wall via the magnet” and does not explicitly disclose that the mount is “coupled to or integrated into the housing”.
Ganahl discloses a lighting device with a housing (seen in Fig. 14), and solar cell battery charging modules (1430 and 1420, Fig. 14) located on a side wall of the housing (seen in Fig. 14, the solar cells are on the side wall, compared to the light 130 which is on the front (seen in Fig. 10)), and a flexible strap (171, seen in Fig. 14, labeled in Fig. 10) on another side wall. 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include solar cell battery charging modules, such as taught by Ganahl, to the lighting device as taught by Grider. One of ordinary skill in the art would have been motivated to include the solar cell, for providing an additional charging method using sunlight while away from other charging locations (col. 9, ln. 47-51).
Additionally, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a band strap on the side wall, such as taught by Ganahl, to the lighting device such as taught by Grider. One of ordinary skill in the art would have been 

Cramer discloses a set of lighting devices (primary light 102, Fig. 1 and secondary light 108, Fig. 1; also seen in Fig. 5))  that are magnetically and releasably coupled together by magnets (¶ [0019]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have an additional lighting device, such as taught by Cramer, be the other device as taught by Grider. One of ordinary skill in the art would have been motivated to have two lighting devices, to be able to serve different lighting purposes, such as to indicate an emergency and remedy a vehicle breakdown (Cramer, ¶ [0001]). Additionally, it has been held that held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

However, Grider in view of Ganahl and Cramer does not disclose “at least one magnet couple to or proximate the back wall for attaching the housing to an outermost wall of a second lighting device, an entirety of the back wall being planar and configured to abut the outermost wall of the second lighting device”. Grider’s first lighting device (200, Fig. 2) appears to disclose a protruding portion that is entirely planar (seen in Fig. 2) and can be considered a back wall as it on the back of the device, and a recessed portion (seen in Fig. 1), and also discloses that the shape can be altered, as long as they match (¶ [0046] “Attachment aperture 150 may be shaped to receive and match with a shape of protrusion 120 (FIG. 2)”). On a second lighting device, it would have a recess (similar to the recess 150 of Grider Fig. 1), but it is planar and configured to abut the outermost wall of the first lighting device. Thus, the difference would be that the designated first lighting device has the claimed limitation of an outermost wall that abuts the other lighting device instead of the second lighting device having the outermost wall. 

(Additionally, the back wall of Grider Fig. 2 where the contact 230 is on, excluding the protrusion 130, can be considered to read upon the claims, as the magnet is coupled ‘proximate’ that wall, it is planar, and it is in contact with the outermost portion of the other device. Regarding the ‘entirely’ language, the Examiner points to Fig. 2F of the Instant Application, where it looks like the back walls are connected in a similar protrusion and recess structure.).


However, Grider in view of Ganahl and Cramer does not disclose “the lighting device is configured to transfer power from the rechargeable battery to the second lighting device when the second lighting device is attached to the housing along the back wall via the magnet”
Grider does disclose electrical contacts (230, Fig. 2) located on the back near the magnet (seen in Fig. 2) that allow for an electrical connection for power coupling when the two units are connected (¶ [0047] “Contacts 230 may be provided on attachment face 130 and may provide electrical connection points for power coupling”, ¶ [0082] “Contacts 210 may be utilized to request that power be supplied to accessories. Power may be supplied to accessories via circuitry 1150”, “the power supply or electrical current may flow from a first component to a second component or vice versa.”) and that the battery of an accessory can be used to charge the first lighting device (¶ [0082] “Battery 510 may re-charge a pod casing”; ¶ [0007]) but does not explicitly disclose that power from the rechargeable battery of the first lighting unit is transferred to the second lighting device.

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to configure the first lighting unit, as taught by Grider, to be configured to transfer power from the rechargeable battery, such as taught by Miller. One of ordinary skill in the art would have been motivated to use the rechargeable battery of the first lighting unit as a power source, for charging a device when an external power source is unavailable (Miller ¶ [0003]).


Regarding claim 9, Grider in view of Ganahl and Cramer and Miller discloses the invention of claim 8, as cited above, and further discloses “the mount is configured as a handle that includes at least one flexible strap (Ganahl, band 170, Fig. 1; also additional flexible mounts seen in Fig. 8AB)”
Regarding claim 10, Grider in view of Ganahl and Cramer and Miller discloses the invention of claim 8, as cited above, and further discloses “the housing includes a plurality of side walls (seen in Grider Fig. 3A-C), and the mount is coupled to or integrated into a side wall different than the side wall to which the solar panel is coupled (seen in Ganahl, Fig. 14).”  
	Regarding claim 11, Grider in view of Ganahl and Cramer and Miller discloses the invention of claim 10, as cited above, and further discloses “the housing includes four side walls (seen in Grider Fig. 3A-C), and the solar panel is coupled to a side wall opposite the side wall that includes the mount (seen in Ganahl, Fig. 14).”
Regarding claim 12, Grider in view of Ganahl and Cramer and Miller discloses the invention of claim 8, as cited above, and further discloses “A set of lighting devices comprising the lighting device of claim 8, wherein the lighting device is a first lighting device, the set of lighting devices further comprising: a second lighting device including: a housing including a front wall, a back wall, and at least one side wall between the front wall and the back wall; at 



	
	Regarding claim 13, Grider in view of Ganahl and Cramer and Miller discloses the invention of claim 12, as cited above, and further discloses “the second lighting device does not include a solar panel (Grider Fig. 14, Ganahl Fig. 1, and Cramer Fig. 5, all disclose embodiments of the lighting device without a solar panel).”  
Regarding claim 14, Grider in view of Ganahl and Cramer and Miller discloses the invention of claim 12, as cited above, and further discloses “the first lighting device is configured to charge the rechargeable battery of the second lighting device when the first and second lighting devices are coupled together (Miller, ¶ [0010, 0013]).”
	Regarding claim 15, Grider in view of Ganahl and Cramer and Miller discloses the invention of claim 12, as cited above, and further discloses “the mount of the first lighting device is a first mount (Ganahl Fig. 14), the set of lighting devices further comprising a second mount (Grider 410, Fig. 4A and 4B) that includes at least one magnet (seen in Fig. 4A), the second mount being releasably attachable to the back wall of the second lighting device by magnetic attraction (Grider ¶ [0057], the set of magnets 174 in the accessory can match with the set of magnets 172 in the lighting device).”


	Regarding claim 16, Grider discloses “a first lighting device that includes: a housing including a front wall (160, Fig. 3B), a back wall (350, Fig. 3B), and a plurality of side walls between the front wall and the back wall (110 and 310, Fig. 3A and 3B) ; at least one light-emitting diode (LED) (330, Fig. 3B) facing towards the front wall (seen in Fig. 3B); a rechargeable battery (390, Fig. 3B; ¶ [0050]) in electronic communication with the LED; - 28 -Attorney Docket No. 00074-0019-02000 at least one magnet (170, Fig. 3B) coupled to or proximate the back wall (seen in Fig. 3B and 3D)”.
	However, Grider does not disclose “A set of lighting devices” and a first lighting device with  “at least one solar panel coupled to a side wall of the plurality of side walls of the housing; the solar panel being in electronic communication with the light source and the rechargeable battery; “ and “a second lighting device that includes: a housing including a front wall, a back wall, and a plurality of side walls between the front wall and the back wall; at least one LED facing towards the front wall; a rechargeable battery in electronic communication with the light source; and at least one magnet coupled to or proximate the back wall; wherein the magnet of the first lighting device is complementary to the magnet of the second lighting device, such that the first lighting device is releasably attachable to the second lighting device by magnetic attraction“ and “the first lighting device is configured to transfer power from the rechargeable battery of the first lighting device to the rechargeable battery of the second lighting device when the first lighting device is attached to the second lighting device.”
Ganahl discloses a lighting device with a housing (seen in Fig. 14), and solar cell battery charging modules (1430 and 1420, Fig. 14) located on a side wall of the housing (seen in Fig. 14, the solar cells are on the side wall, compared to the light 130 which is on the front (seen in Fig. 10)). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include solar cell battery charging modules, such as taught by Ganahl, to the lighting 
	Grider discloses that the lighting device has magnets (170, Fig. 3A-C) on the back wall (seen in Fig. 3A-C) that are complementary to another set of magnets of another device so that the lighting device and the other device are releaseably attachable (Grider, ¶ [0006, 0050]; Fig. 9CD). However, Grider does not disclose that the other device can be a second lighting device.
	Cramer discloses a set of lighting devices (primary light 102, Fig. 1 and secondary light 108, Fig. 1; also seen in Fig. 5))  that are magnetically and releasably coupled together by magnets (¶ [0019]).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have an additional lighting device, such as taught by Cramer, be the other device as taught by Grider. One of ordinary skill in the art would have been motivated to have two lighting devices, to be able to serve different lighting purposes, such as to indicate an emergency and remedy a vehicle breakdown (Cramer, ¶ [0001]). Additionally, it has been held that held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

However, Grider in view of Ganahl and Cramer does not disclose “the first lighting device is configured to transfer power from the rechargeable battery of the first lighting device to the rechargeable battery of the second lighting device when the first lighting device is attached to the second lighting device.”
Grider does disclose electrical contacts (230, Fig. 2) located on the back near the magnet (seen in Fig. 2) that allow for an electrical connection for power coupling when the two units are connected (¶ [0047] “Contacts 230 may be provided on attachment face 130 and may provide electrical connection points for power coupling”, ¶ [0082] “Contacts 210 may be utilized to accessories. Power may be supplied to accessories via circuitry 1150”, “the power supply or electrical current may flow from a first component to a second component or vice versa.”) and that the battery of an accessory can be used to charge the first lighting device (¶ [0082] “Battery 510 may re-charge a pod casing”; ¶ [0007]) but does not explicitly disclose that power from the rechargeable battery of the first lighting unit is transferred to the second lighting device.
Miller discloses a portable power charger with a light (102, Fig. 1), that is configured to transfer power from the rechargeable battery to the attached device (¶ [0010, 0013]), wherein the attached device is a portable electronic device with a battery (¶ [0003]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to configure the first lighting unit, as taught by Grider, to be configured to transfer power from the rechargeable battery, such as taught by Miller. One of ordinary skill in the art would have been motivated to use the rechargeable battery of the first lighting unit as a power source, for charging a portable device when an external power source is unavailable (Miller ¶ [0003]).



	Regarding claim 17, Grider in view of Ganahl and Cramer and Miller discloses the invention of claim 16, as cited above, and further discloses “at least one mount configured to secure the first lighting device or the second lighting device to a support (Grider, 410, Fig. 4A and 4B, ¶ [0057], the set of magnets 174 in the accessory can match with the set of magnets 172 in the lighting device).”  
	Regarding claim 18, Grider in view of Ganahl and Cramer and Miller discloses the invention of claim 16, as cited above, and further discloses “the housing of each of the first lighting device and the second lighting device is rectangular in shape (seen in Grider, Fig. 3A-C; Ganahl ¶ [0020]).”  
Regarding claim 19, Grider in view of Ganahl and Cramer and Miller discloses the invention of claim 16, as cited above, and further discloses “the at least one LED of the first lighting device and the at least one LED of the second lighting device generate different colors of light (Ganahl, ¶ [0024-0025] one light can be a spot/flood light, and the other can be a red emergency light, and other colors are available; Grider ¶ [0049] LEDS can be tri-color red green and blue, ¶ [0048] the colors can be controlled; Ganahl also discloses separate power buttons seen in Fig. 3 and 4).”
Regarding claim 20, Grider in view of Ganahl and Cramer and Miller discloses the invention of claim 16, as cited above, and further discloses “the first lighting device further comprises a microprocessor that controls a plurality of operating modes of the first lighting device (Grider, ¶ [0048] mode controls; Ganahl, ¶ [0024-0025] electronics assembly that allow for a programmable actuation of the power button to switch between a spot light, flood light, and/or strobe light), the plurality of operating modes including changing an intensity of light emitted by the at least one LED of the first lighting device (Grider, ¶ [0048] “controlling brightness”).”

	Regarding claim 21, Grider discloses “a first lighting device that includes: a first housing housing; a first light source positioned proximate to a first wall of the first housing (330, Fig. 3B); a rechargeable battery (390, Fig. 3B; ¶ [0050]) in electronic communication with the first light source; - 28 -Attorney Docket No. 00074-0019-02000 a first  magnet (170, Fig. 3B) positioned proximate to a second wall (seen in Fig. 3B and 3D) that is opposite of the first wall (seen in Fig. 3B and 3D)”.
	However, Grider does not disclose “A set of lighting devices” and a first lighting device with  “a solar panel in electronic communication with the first light source and the first rechargeable battery; “ and “a second lighting device that includes: a second housing; a second light source positioned proximate to a first wall of the second housing; a second rechargeable battery in electronic communication with the second light source; a second magnet positioned 
Ganahl discloses a lighting device with a housing (seen in Fig. 14), and solar cell battery charging modules (1430 and 1420, Fig. 14) located on a side wall of the housing (seen in Fig. 14, the solar cells are on the side wall, compared to the light 130 which is on the front (seen in Fig. 10)). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include solar cell battery charging modules, such as taught by Ganahl, to the lighting device as taught by Grider. One of ordinary skill in the art would have been motivated to include the solar cell, for providing an additional charging method using sunlight while away from other charging locations (col. 9, ln. 47-51).
	Grider discloses that the lighting device has magnets (170, Fig. 3A-C) on the back wall (seen in Fig. 3A-C) that are complementary to another set of magnets of another device so that the lighting device and the other device are releaseably attachable (Grider, ¶ [0006, 0050]; Fig. 9CD). However, Grider does not disclose that the other device can be a second lighting device.
	Cramer discloses a set of lighting devices (primary light 102, Fig. 1 and secondary light 108, Fig. 1; also seen in Fig. 5))  that are magnetically and releasably coupled together by magnets (¶ [0019]).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have an additional lighting device, such as taught by Cramer, be the other device as taught by Grider. One of ordinary skill in the art would have been motivated to have two lighting devices, to be able to serve different lighting purposes, such as to indicate an emergency and St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

However, Grider in view of Ganahl and Cramer does not disclose “the first lighting device is configured to transfer power from the rechargeable battery of the first lighting device to the rechargeable battery of the second lighting device when the first lighting device is attached to the second lighting device.”
Grider does disclose electrical contacts (230, Fig. 2) located on the back near the magnet (seen in Fig. 2) that allow for an electrical connection for power coupling when the two units are connected (¶ [0047] “Contacts 230 may be provided on attachment face 130 and may provide electrical connection points for power coupling”, ¶ [0082] “Contacts 210 may be utilized to request that power be supplied to accessories. Power may be supplied to accessories via circuitry 1150”, “the power supply or electrical current may flow from a first component to a second component or vice versa.”) and that the battery of an accessory can be used to charge the first lighting device (¶ [0082] “Battery 510 may re-charge a pod casing”; ¶ [0007]) but does not explicitly disclose that power from the rechargeable battery of the first lighting unit is transferred to the second lighting device.
Miller discloses a portable power charger with a light (102, Fig. 1), that is configured to transfer power from the rechargeable battery to the attached device (¶ [0010, 0013]), wherein the attached device is a portable electronic device with a battery (¶ [0003]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to configure the first lighting unit, as taught by Grider, to be configured to transfer power from the rechargeable battery, such as taught by Miller. One of ordinary skill in the art would have been motivated to use the rechargeable battery of the first lighting unit as a power source, for charging a portable device when an external power source is unavailable (Miller ¶ [0003]).
Regarding claim 22, Grider in view of Ganahl and Cramer and Miller discloses the invention of claim 21, as cited above, except “the first housing includes an indicator that is configured to indicate a percentage of charge of the first rechargeable battery.”
	Miller discloses that the device housing can include an LED power indicator (108, Fig. 1, ¶ [0043]) means to provide the user with information about the amount of charge in the internal battery unit of the charger (¶ [0021]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include an LED power indicator, such as taught by Miller, to the housing as taught by Grider. One of ordinary skill in the art would have been motivated to include an LED indicator, to provide a user with an easy to interpret means of identifying how much power is remaining in the battery (Miller ¶ [0021]), allowing them to easily determine whether the battery needs recharging or not.
Regarding claim 27, Grider in view of Ganahl and Cramer and Miller discloses the invention of claim 21, as cited above, and further discloses “the at least one LED of the first lighting device and the at least one LED of the second lighting device generate different colors of light (Ganahl, ¶ [0024-0025] one light can be a spot/flood light, and the other can be a red emergency light, and other colors are available; Grider ¶ [0049] LEDS can be tri-color red green and blue, ¶ [0048] the colors can be controlled; Ganahl also discloses separate power buttons seen in Fig. 3 and 4).”


Claim 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grider in view of Ganahl and Cramer and Miller and further in view of Ford, US 2007/0247858 A1.
Regarding claim 23, Grider in view of Ganahl and Cramer and Miller discloses the invention of claim 21, as cited above, except “the first lighting device includes a first mount having a first portion and a second portion that is separated from the first portion; wherein each 
Ford discloses a mount that can be used with lighting devices (seen in Fig. 3), where the mount comprises a first portion and a second portion that is separated from the first portion (legs 30 and 32, Fig. 2A-D) and each of the first portion and the second portion includes a projection extending outwardly from the first housing to thereby form a handle for grasping the first lighting device (seen in Fig. 2A; the limitation is interpreted as a handle that can be grabbed by someone, and since the legs are protruding, they can be grabbed and held).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a mount, such as taught by Ford, to the housing, as taught by Grider. One of ordinary skill in the art would have been motivated to include a mount, for mounting the light to a mounting surface (Ford, ¶ [0003]), giving it stability and having it being held in place.
Regarding claim 24, Grider in view of Ganahl and Cramer and Miller and Ford discloses the invention of claim 23, as cited above, and further discloses “the first portion and the second portion are flexible, and the mount is configured to receive and form friction fit around a support (Ford, ¶ [0019] “the legs 30 of the support 10 may be resiliently coupled to the body portion 20 such that, when the support 10 is mounted to the mounting surface 12, the legs 30 resiliently flex outwardly to provide an enhanced fit and a greater mounting stability”).”
Regarding claim 25,  Grider in view of Ganahl and Cramer and Miller and Ford discloses the invention of claim 23, as cited above, and further discloses “a third portion that extends between the first portion and the second portion (Ford, 36 Fig. 1 and 2A-D).”
Regarding claim 26, Grider in view of Ganahl and Cramer and Miller and Ford discloses the invention of claim 25, as cited above, and further discloses “the third portion includes a flexible strap that is configured to selectively engage and disengage each of the first portion and the second portion (Ford, ¶ [0017] 36 is an elastic band that is placed on the hooks) .”
Response to Arguments
Applicant's arguments filed 3/12/2021 have been fully considered but they are not persuasive. 
Regarding claim 8, the Applicant argues that prior art Grider does not disclose “at least one magnet coupled to or proximate the back wall for attaching the housing to an outermost wall of a second lighting device, an entirety of the back wall being planar and configured to abut the outermost wall of the second lighting device”. In support, the Applicant points to Grider’s arrangement, where the first lighting unit has a protrusion that fits into a recess of the other device, that is the wall of the second device that the first lighting unit’s planar back wall does not abut the outermost wall of the second lighting device.
In response, the Examiner points to the rejection of claim 8 above, where Grider teaches that the shape can be altered, as long as they match (¶ [0046] “Attachment aperture 150 may be shaped to receive and match with a shape of protrusion 120 (FIG. 2)”). On a second lighting device, it would have a recess (similar to the recess 150 of Grider Fig. 1), but it is planar and configured to abut the outermost wall of the first lighting device. Thus, the difference would be that the designated first lighting device has the claimed limitation of an outermost wall that abuts the other lighting device instead of the second lighting device having the outermost wall. 
At the time the invention was filed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to move the protrusion from the first lighting device to the second lighting device, and the recess from the second lighting device to the first lighting device, since it has been held that rearranging parts of an invention involves only routine skill in the art (See MPEP 2144.04 (VI-C)).


The new limitations are addressed by new prior arts Miller and Ford.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Flesch et al., US 2019/0032867 A1 discloses a lighting system where two lighting modules, each with their own rechargeable battery. Each module can power the other module.
Taiga, US 2009/0268436 A1 discloses a flexible mount for a light.
Rooymans, US 2017/0367153 A1 discloses a lighting unit network, where the power levels of the batteries are equalized (¶ [0025]).
Hsien et al., US 2013/0163234 A1 discloses lighting modules with magnets that are connected with entirely planar faces.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811.  The examiner can normally be reached on M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                          

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875